Citation Nr: 1025349	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-20 557	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for erectile 
dysfunction.  

4.  Whether the Veteran submitted a timely substantive appeal 
with regard to a June 14, 2004 rating decision, in which the RO 
denied claims of entitlement to service connection for residuals 
of lumbar spine, cervical spine and thoracic spine injuries.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1963 to November 
1973.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 and April 2003 rating decisions and a 
January 2007 determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified in support of these claims during hearings 
held at the RO in April 2007, before a Decision Review Officer, 
and in February 2010, before the undersigned. 

The Board's decision with regard to the fourth issue noted above 
together with statements by the Veteran, raise claims to reopen 
previously denied claims of entitlement to service connection for 
residuals of lumbar spine, cervical spine and thoracic spine 
injuries.  The Board refers these claims to the RO for 
appropriate action.

At his hearing, the Veteran reported urinary incontinence 
secondary to erectile dysfunction.  The issue of entitlement to 
service connection for urinary incontinence is also referred to 
the RO for adjudication.



FINDINGS OF FACT

1.  Bilateral hearing loss is related to active service.

2.  Current tinnitus had its onset during the Veteran's active 
service.  

3.  The Veteran has erectile dysfunction, for which he is 
receiving special monthly compensation, but there is no penile 
deformity or associated abnormality.

4.  In a rating decision dated June 14, 2004, the RO denied the 
Veteran's claims of entitlement to service connection for 
residuals of lumbar spine, cervical spine and thoracic spine 
injuries.

5.  The Veteran initiated an appeal of the June 14, 2004 rating 
decision by submitting a timely notice of disagreement, but after 
the RO issued a statement of the case in May 2005, the Veteran 
did not submit any document that could be construed as a 
substantive appeal until October 2006.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.

3.  The criteria for entitlement to an initial compensable 
evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.31, 
4.115b, Diagnostic Code 7522 (2009).  

4.  The Veteran did not timely perfect an appeal of the June 14, 
2004 rating decision, in which the RO denied the Veteran's claims 
of entitlement to service connection for residuals of lumbar 
spine, cervical spine and thoracic spine injuries.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

With regard to the issue of whether the Veteran timely appealed a 
June 14, 2004 rating decision, in which the RO denied claims of 
entitlement to service connection for residuals of lumbar spine, 
cervical spine and thoracic spine injuries, the VCAA is 
inapplicable.  The pertinent facts are not in dispute, the law, 
not the evidence, is dispositive.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that, VCAA is inapplicable 
where it is the law, and not the underlying facts that are 
dispositive of the appeal); Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (holding that, where the law as mandated by statute, 
and not the evidence, is dispositive of the claim, the VCAA is 
inapplicable); see also Smith (Claudus) v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions with regard to the claims for service 
connection for hearing loss and tinnitus, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

A.  Duty to Notify

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2009).

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  

The appeal with regard to erectile disfunction arises from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
treatment and personnel records, post-service treatment records 
and information from the Social Security Administration.  The RO 
also afforded the Veteran VA examinations, during which examiners 
addressed the etiology and severity of the disabilities at issue 
in this appeal.  

II.  Analysis

A.  Claims for Service Connection

According to statements he submitted during the course of this 
appeal and his April 2007 and February 2010 hearing testimony, 
the Veteran contends that he developed hearing loss and ringing 
in the ears during service secondary to job duties he fulfilled 
as a jet engine mechanic.  He reports that for ten years, he used 
hearing protection, but was still exposed to loud noises from 
working around jet and propeller aircraft and with A4 constant 
speed drives, which needed to be wound up to operating 
frequencies.  He contends that, following service, he did not 
work in any capacity that further exposed him to noise and had no 
recreational noise exposure.  

The Veteran alternatively asserts that his hearing loss and 
tinnitus are symptoms of his soft cell tumors, or acoustic 
neuromas.  He reports that they initially manifested during 
service as vertigo and a loss of balance.    

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

1.  Bilateral Hearing Loss

Post-service medical documents, including VA treatment records 
dated since 2001 and VA examinations conducted in November 2003, 
confirm that the Veteran currently has hearing loss by VA 
standards.  The question is thus whether this disability is 
related to the Veteran's active service.  

The Veteran's service treatment records contain no findings 
referable to hearing loss during active service.  According to 
his DD Form 214, however, he worked as an aircraft mechanic, 
which, as alleged, likely exposed him to a significant amount of 
noise.  

Beginning in 2001, medical professionals noted bilateral hearing 
loss by VA standards.  In 2001, the Veteran reported that he had 
noticed that his hearing had been decreasing for seven years.  
Two such professionals, both VA examiners, discussed the etiology 
of this hearing loss.  

During a VA examination conducted in October 2003, one examiner, 
an audiologist, acknowledged the in-service noise exposure, but 
ruled out a relationship between that exposure and the Veteran's 
bilateral hearing loss. She based this opinion on the absence of 
treatment records showing hearing loss, tinnitus or vertigo 
during service.  She noted that vertigo and tinnitus, together 
with hearing loss were often indicators of acoustic neuromas, and 
evidence of normal hearing on discharge examination.  She 
recommended that the Veteran undergo an evaluation by an ear, 
nose and throat specialist.

In November 2003, the other examiner, an ear, nose and throat 
specialist, also ruled out a relationship between the Veteran's 
in-service noise exposure and his bilateral hearing loss.  He 
based this opinion on evidence of normal hearing on discharge, 
his belief that the hearing loss is due to both bilateral 
acoustic neuromas and a stroke, which occurred years after 
discharge.  He was unable to offer an opinion as to when the 
acoustic neuromas initially manifested, and concluded that they 
could have manifested prior to, during, or after service, but 
that there was no way to know absolutely.

During his February 2010 hearing, the Veteran indicated that he 
noticed hearing loss and tinnitus at the time of his separation 
from service, although he delayed seeking treatment.  

It is not in dispute that the Veteran has current hearing loss.  
The Veteran is competent to report his symptoms in service and a 
continuity of symptoms since.  There is some evidence against his 
reports, inasmuch as the examination for separation from service 
does not show hearing loss for VA purposes or document any 
pertinent complaints.  The evidence is in relative equipoise.

Although VA examiners provided negative opinions, these opinions 
are inadequate because they are premised on the absence of 
confirmatory service treatment records without consideration of 
the Veteran's reports of in-service symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion that 
complaints of vertigo, tinnitus and hearing loss were indicators 
of acoustic neuroma; actually supports the Veteran's claim, 
inasmuch as the Veteran reported the onset of such symptoms in 
service.  

Resolving reasonable doubt in the Veteran's favor, service 
connection for hearing loss is granted.  38 U.S.C.A. § 5107(b) 
(West 2002).

2.  Tinnitus

Post-service medical documents, including VA treatment records 
dated since 2000 and VA examinations conducted in November 2003, 
confirm that the Veteran currently has tinnitus.  The question is 
thus whether this disability is related to the Veteran's active 
service, including the alleged noise exposure.  

The Veteran's service treatment records, during active service, 
the Veteran did not report ringing in his ears or noise exposure 
and no medical professional diagnosed tinnitus.  As noted above, 
however, according to his DD Form 214, his job duties likely 
exposed him to a significant amount of noise.  

Treatment records document complaints of tinnitus beginning in 
2000 with diagnoses of tinnitus.  The previously noted VA 
examiners discussed the etiology of the tinnitus, but are 
inadequate because they did not consider the Veteran's reports of 
symptoms in service and continuing thereafter.  Dalton.

Given the Veteran's reports, the evidence is in relative 
equipoise.  Resolving reasonable doubt in the Veteran's favor, 
service connection for tinnitus is granted. 38 U.S.C.A. 
§ 5107(b).  

B.  Higher Initial Evaluation 

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
claimant's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation is to be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation is 
to be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with changes 
in a claimant's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  

1.  Schedular

The RO has evaluated the Veteran's erectile dysfunction as 0 
percent (noncompensably) disabling pursuant to DC 7522, by 
analogy.  Where an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).  

DC 7522 provides that a 20 percent evaluation is assignable for a 
penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
DC 7522 (2009).  Given that the Veteran's erectile dysfunction 
involves the Veteran's penis, the RO's action in evaluating this 
condition analogously to DC 7522 is permissible.  

In every instance where the rating schedule does not provide a 
zero percent rating for a DC, a 0 percent evaluation is to be 
assigned when the criteria for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2009).

In written statements submitted in support of this claim and 
during his April 2007 and February 2010 hearings, the Veteran 
contended that a compensable evaluation should be assigned his 
erectile dysfunction because he has had this condition since the 
early 1990s.  Allegedly, he has since developed a feeling of 
numbness or an unusual sensation in his penis and an abnormal 
urine stream.  

Post-service treatment records establish that the Veteran has 
complained of and received treatment for erectile dysfunction 
since 2001.  During treatment visits, however, no medical 
professional noted any penis deformity, associated with the 
dysfunction or otherwise.  

The Veteran also underwent VA examinations since discharge from 
service and, in March 2003 and December 2007, VA examiners 
specifically mentioned his erectile dysfunction.  Neither noted 
any penis deformity, associated with the dysfunction or 
otherwise.  

In light of the foregoing, this disability picture does not more 
nearly approximate the criteria for a higher initial schedular 
evaluation for erectile dysfunction.  In any event, the Veteran 
is already in receipt of special monthly compensation under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a 
creative organ and this award contemplates all symptoms 
associated with his erectile dysfunction.  

2.  Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case, neither the Veteran, nor the evidence of record has 
reported symptomatology that is not contemplated by the rating 
schedule.  Although he reported urinary symptoms, these have been 
referred to the RO for consideration of a separate grant of 
service connection.  In any event these are contemplated by 
schedular rating criteria.  38 C.F.R. § 4.115(b).  No referral is 
thus needed.  

Based on the foregoing, the Board concludes that the criteria for 
a higher initial evaluation for erectile dysfunction are not met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 
4.41 (2009).  The preponderance of the evidence is against this 
claim.  The benefit-of-the-doubt rule is therefore not for 
application.

C.  Timeliness of Appeal

In a rating decision dated June 14, 2004, the RO denied the 
Veteran's claims of entitlement to service connection for 
residuals of lumbar spine, cervical spine and thoracic spine 
injuries.  The RO notified the Veteran of this denial the same 
month.  The Veteran initiated an appeal of this rating decision 
by submitting a notice of disagreement, which the RO received on 
March 23, 2005.  After the RO issued a statement of the case in 
response in May 2005, however, the Veteran did not submit any 
document that could be construed as a substantive appeal until 
October 2006.   

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of the 
case (SOC) has been furnished to an appellant.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  A substantive 
appeal must be filed within 60 days from the date of mailing of 
notice of the result of initial review or determination, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being appealed, 
whichever period ends later.  Such notice must be in writing.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.302(b) (2009).  

In the absence of a properly perfected appeal, the RO may close 
the appeal and the decision becomes final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); Roy v. Brown, 5 Vet. App. 554, 556 
(1993); 38 C.F.R. § 19.32 (2009).

A response postmarked prior to expiration of the applicable time 
limit will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. § 
20.305(a) (2009).  

In computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the last 
day included.  Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 20.305(b) (2009).

In this case, the Veteran initiated, but did not perfect, his 
appeal of the June 14, 2004 rating decision in a timely manner.  
To properly perfect his appeal, the Veteran needed to file a 
substantive appeal by July 2005.  Instead, the RO received no 
correspondence from the Veteran, which mentioned the claims 
denied on June 14, 2004, until October 2006.  This is clearly 
beyond the time period allowed by law to perfect an appeal

The Veteran has testified that he turned his appeal in to his 
representative, the Texas Veterans Commission, at either the VA 
outpatient clinic in August, Texas on Metropolis or the Texas 
Veterans' Center there, but the representative failed to send it 
to the RO.   

The Board acknowledges this assertion, but there is no law or 
regulation that equates submission of documents to a 
representative with submission of those documents to VA.  
Accordingly, the fact that he submitted documents to his 
representative has no bearing on whether he submitted a timely 
substantive appeal to VA.  The applicable law and regulation 
clearly requires that a substantive appeal be submitted to the RO 
that issued the decision he wanted to appeal.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2009).

The Veteran failed to file a timely substantive appeal with the 
RO's June 14, 2002 rating decision denying those claims, and the 
RO properly closed the appeals.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  The Board must deny this appeal based on 
a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial compensable evaluation for erectile dysfunction is 
denied.  

A timely substantive appeal with the June 14, 2002 rating 
decision denying entitlement to service connection for residuals 
of lumbar spine, cervical spine and thoracic spine injuries was 
not filed.  The appeal is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


